437 F.2d 108
T. Dwight REID, Trustee of Louis Rasby Tate, a/k/a Lewis Rasby Tate, Bankrupt, Plaintiff-Appellee,v.AMERICAN SOUTHERN INSURANCE COMPANY, Defendant-Appellant.
No. 30555.
United States Court of Appeals, Fifth Circuit.
February 2, 1971.

Appeal from United States District Court, Southern District of Alabama; Daniel Holcombe Thomas, Chief Judge.
John A. Courtney, Mobile, Ala., for defendant-appellant.
Kilborn, Darby & Kilborn, Matranga, Hess & Sullivan, Mobile, Ala., for plaintiff-appellee; Benjamin H. Kilborn, Barry Hess, Mobile, Ala., of counsel.
Before GODBOLD, CLARK and INGRAHAM, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


1
 See N. L. R. B. v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966